THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Denzel Marquise Heyward, Petitioner.

            Appellate Case No. 2018-000981



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                        Appeal from Charleston County
                    Roger M. Young, Sr., Circuit Court Judge


                             Opinion No. 27887
                  Heard March 27, 2019 – Filed May 15, 2019


                       REVERSED AND REMANDED


            Chief Appellate Defender Robert Michael Dudek, of
            Columbia, for Petitioner.

            Attorney General Alan McCrory Wilson, Assistant
            Attorney General Jonathan Scott Matthews, and
            Assistant Attorney General James Clayton Mitchell, III,
            all of Columbia, for Respondent.


JUSTICE HEARN: Petitioner Denzel Heyward was indicted for murder, attempted
murder, armed robbery, and possessing a firearm during a crime of violence for an
incident that resulted in the death of Kadeem Chambers. The jury could not reach a
verdict as to murder, but found Heyward guilty of the remaining charges. The trial
court sentenced him to an aggregate term of 65 years. Heyward appealed, asserting
the court erred by admitting a photo lineup identification and by finding his counsel
opened the door to the admission of testimony that he had previously committed
domestic violence. The court of appeals affirmed. State v. Heyward, 422 S.C. 488,
812 S.E.2d 432 (Ct. App. 2018). We now reverse and remand for a new trial.

                   FACTS/PROCEDURAL BACKGROUND
       During the trial, Quasantrina Rivers—the mother of Heyward's child and a
cooperating codefendant—testified that she drove Heyward and Dashaun
Simmons—another codefendant—to a residence in Ridgeville where Heyward
retrieved a gun. She then drove the men to an acquaintance's house on Johns Island.
Another car containing two men (Chambers and his brother, Jujuain Hemingway)
drove up, and after speaking to one of the occupants, Heyward "bum rushed"1 him
and pushed him against the car. Simmons then approached the car from the woods
carrying a rifle and forced the two men to lay on the ground. Heyward and Simmons
demanded to know "where everything was at," but the men responded they had
nothing. Thereafter, Heyward stomped his foot on the back of Hemingway's head,
and Simmons fired a shot in his direction. Heyward and Simmons forced the men
to open the trunk of their car and took a suitcase from it. Chambers then began to
"tussle" with Simmons when two shots rang out, striking Chambers. Heyward and
Simmons fled with Rivers, who drove them back to Ridgeville. The group spent
much of the next two days there before Rivers ultimately turned herself in to police.
Chambers passed away at the hospital. Hemingway testified similarly regarding the
events of the night in question.

       Prior to trial, Heyward sought to prohibit Rivers from testifying that he had
allegedly physically abused her during their relationship. In moving to exclude the
testimony, he argued he had no prior convictions for domestic violence and the
allegations had no bearing on any element of a crime charged, resulting only in
undue prejudice.

      The State explained it wanted to introduce the evidence to help the jury
understand the complicated relationship between Heyward and Rivers, including the

1
 "To attack or seize with an overpowering rush." "bum-rush." Merriam-
Webster.com, 2019. (Last Visited April 2, 2019). available at
https://www.merriam-webster.com/dictionary/bum-rush.
fact that despite agreeing to testify against Heyward, she continued to visit him
frequently in jail. According to the State, the allegations demonstrated his ability to
manipulate her. Further, it helped explain why Rivers allegedly drove Heyward and
Simmons to retrieve a gun, drove them to and from a robbery, and then took two
days to turn herself in to police. The State asserted allegations of domestic violence
would not cause the jury to assume Heyward committed murder.

      The trial court determined the State was attempting to introduce the evidence
to demonstrate Heyward's bad character, which Rule 404(b), SCRE, is designed to
prevent. The court stated it would not allow Rivers to testify about prior incidents
of abuse on direct examination, but noted the testimony could be permitted to
rehabilitate her.

      At trial, the State called Rivers' mother, Sidearis Singleton, who testified
about Rivers' behavior after the incident and her decision to turn herself in. On cross-
examination, Heyward asked Singleton whether Rivers had attempted suicide
before, whether she knew if Rivers had mental health issues, and whether Rivers had
ever accused Singleton's husband of sexually assaulting her. Singleton answered
she did not know to each question.

      On redirect, the State asked Singleton who had abused Rivers. Heyward
objected, and the court stated: "[w]ell, you raised the—you raised the issue. I guess
she would—you introduced it, so—." The court then held an off-record bench
conference at Heyward's request. The State proceeded with questioning, asking
Singleton who had physically harmed Rivers in any way. She responded that
Heyward had committed domestic violence against Rivers. Singleton testified
Heyward had a history of physically abusing Rivers and she had seen Rivers after
some of the abuse, noticing her hair had been pulled out and her lip was busted or
swollen. Rivers later testified her relationship with Heyward included some
violence, and she also recounted several instances of Heyward "fighting" her
physically on the day of the incident.

      The jury deliberated for approximately eight hours, sending multiple notes to
the court, and were given an Allen2 charge after reporting they could not reach an
agreement. At 1:20 a.m., the jury returned verdicts convicting Heyward and
Simmons of attempted murder, armed robbery, and the weapons charge. The jury
could not reach a unanimous verdict on the murder charge. Heyward requested the
court continue sentencing due to the late hour, but the State asserted it would be a

2
    Allen v. United States, 164 U.S. 492 (1896).
great hardship for Chambers' family to have to come back another day. Chambers'
family submitted pictures, a video recording, and a victim impact statement for
sentencing purposes. The State asked for consecutive sentences. The court stated
the evidence demonstrated lying in wait and "total disregard for other human
beings." Consequently, the trial court found the maximum penalty was warranted
and sentenced both Heyward and Simmons to 30 years for attempted murder, 30
years for armed robbery, and 5 years for the weapons charge, all to be served
consecutively.

       Heyward appealed, and the court of appeals affirmed. Heyward, 422 S.C.
488, 812 S.E.2d 432. The court held, in relevant part, that Heyward had failed to
preserve the domestic violence testimony issue for review by not stating his
objection for the record, but even if he had, counsel opened the door to the testimony.
The court of appeals further determined that even if the circuit court erred, the
testimony was cumulative to that of Rivers regarding physical abuse. We granted
certiorari to review the decision.

                                       ISSUE3
     Did the circuit court err in finding defense counsel's questioning of Singleton
opened the door to testimony about prior instances of domestic violence Heyward
committed against Rivers?

                            STANDARD OF REVIEW
        A trial court's determination that a party has opened the door to the
introduction of otherwise inadmissible evidence is within the sound discretion of the
trial judge and is reviewed for abuse. State v. Page, 378 S.C. 476, 483, 663 S.E.2d
357, 360 (Ct. App. 2008). This occurs when a trial court's conclusions lack
evidentiary support or are controlled by an error of law. State v. Collins, 409 S.C.
524, 530, 763 S.E.2d 22, 25 (2014).

                                   DISCUSSION
       Heyward argues the trial court erred by permitting testimony he previously
abused Rivers because counsel did not open the door to its admission. He contends
the issue is preserved for review because the substance of his objection was clear

3
 We also granted certiorari as to Heyward's other question: whether the circuit court
erred by admitting Hemingway's identification of Heyward. We now dismiss the
writ as improvidently granted as to this issue.
from the context of both the pre-trial hearing and the objections made at trial.
Heyward asserts the prejudice from admission was substantial because it bolstered
Rivers' credibility—which was central to the State's case—and painted him in a
negative light.

       The State contends the issue is not preserved because Heyward's counsel
failed to state his objection on the record after the bench conference. The State notes
counsel also failed to object when Rivers testified her relationship with Heyward
included violence. The State argues that regardless, the door was opened to
Singleton's testimony regarding domestic violence because Heyward's counsel asked
her about whether Rivers had been abused, as well as her mental health and state of
mind. Finally, the State asserts any error was harmless due to the significant
evidence of Heyward's guilt.

      A specific objection to an evidentiary ruling is required unless the grounds are
apparent from context. Rule 103(a)(1), SCRE. However when this Court can
discern the basis of the objection from the record, the issue is preserved for review.
See State v. Byers, 392 S.C. 438, 444-47, 710 S.E.2d 55, 58-59 (2011).

       A party may introduce otherwise inadmissible evidence in rebuttal when an
opponent introduces evidence as to a particular fact or transaction. State v. Young,
364 S.C. 476, 486-87, 613 S.E.2d 386, 391-92 (Ct. App. 2005). However, we are
wary of a "thinly-veiled attempt to show propensity" by way of the open-door
doctrine. State v. Young, 378 S.C. 101, 106, 661 S.E.2d 387, 390 (2008). Testimony
in response must be "proportional and confined to the topics to which counsel had
opened the door." Bowman v. State, 422 S.C. 19, 42, 809 S.E.2d 232, 244 (2018).

       Initially, while counsel failed to state the grounds for his objection to
Singleton's testimony on the record—which he had done following other bench
conferences during the trial—we believe the context of the pre-trial hearing and what
was said on the record makes the grounds for the objection apparent. It is clear the
possibility of counsel opening the door to testimony regarding domestic violence
against Rivers was on everyone's mind. The circuit court extensively discussed the
issue before trial; the State was looking for an opportunity to introduce the
allegations; Heyward's counsel took care not to ask Singleton about physical abuse
or Rivers' relationship with Heyward; and counsel immediately objected when the
State sought to elicit the testimony from Singleton. The trial court no doubt
understood the basis for the objection, but responded counsel had raised the issue,
indicating the court believed the door had been opened. While counsel did not
specify the basis for the objection and the ruling for the record after the bench
conference, the context of the entire trial demonstrates the issue was raised and ruled
upon, preserving it for appellate review. See Byers, 392 S.C. at 444-47, 710 S.E.2d
at 58-59.

       As to the merits, we do not believe counsel opened the door to allegations
Heyward physically abused Rivers. Counsel asked Singleton whether Rivers had
attempted suicide, struggled with mental health issues, and accused Singleton's
husband of sexual assault. None of these issues arise out of the same fact or
transaction as past incidents of physical abuse Heyward may have committed against
Rivers. Young, 364 S.C. at 486-87, 613 S.E.2d at 391-92. Moreover, the testimony
the State elicited in response was not proportional or confined to the doors counsel
had opened through his questioning of Singleton; i.e., her suicide attempts, mental
health, or sexual abuse. Bowman, 422 S.C. at 42, 809 S.E.2d at 244. Singleton
proceeded to testify Heyward repeatedly physically abused Rivers, resulting in
specific physical injuries. We believe the State thereby used the open-door doctrine
to introduce propensity evidence, just as the circuit court recognized during the pre-
trial hearing. Young, 378 S.C. at 106, 661 S.E.2d at 390. Consequently, we find no
evidentiary support for the court's decision, which amounted to an abuse of
discretion. Collins, 409 S.C. at 530, 763 S.E.2d at 25.

       The State asserts any error was harmless in light of the evidence adduced at
trial as a whole. We cannot agree, as the evidence of Heyward's guilt was not
overwhelming. Further, while Rivers subsequently testified her relationship with
Heyward included some violence and she recounted specific events from the day of
the incident, Singleton's testimony had the effect of corroborating Rivers' testimony
as a whole. Rivers was indeed the State's most important witness, and as a result,
we cannot conclude Singleton's testimony was harmless because it later became
cumulative. The evidence was introduced solely to demonstrate Heyward's poor
character, and given the close case presented, we are unable to find the error was not
prejudicial.

                                  CONCLUSION
      Accordingly, we REVERSE and REMAND the case for a new trial.

      BEATTY, C.J., KITTREDGE, FEW and JAMES, JJ., concur.